             Case 3:15-md-02672-CRB Document 5727 Filed 12/19/18 Page 1 of 3



 1   Richard C. Dalton
     RICHARD C. DALTON, L.L.C.
 2   California Bar No. 268598
     Texas Bar No. 24033539
 3   Louisiana Bar No. 23017
     1343 West Causeway Approach
 4   Mandeville, Louisiana 70471
     Email: rick@rickdaltonlaw.com
 5   Tel.: (985) 778-2215
     Fax: (985) 778-2233
 6
     Kevin R. Duck (Admitted Pro Hac Vice)
 7   DUCK LAW FIRM, LLC
     Louisiana Bar No. 23043
 8   5040 Ambassador Caffery Pkwy., 2nd Floor
     Lafayette, Louisiana 70508
 9   Email: krd@ducklawfirm.com
     Tel.: (337) 406-1144
10   Fax: (337) 406-1050
11   Attorneys for Plaintiffs
12                               UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14
     IN RE: VOLKSWAGEN “CLEAN DIESEL”                     *
15   MARKETING, SALES PRACTICES AND                               MDL NO: 3:15-md-2672-CRB
     PRODUCTS LIABILITY LITIGATION                        *
16
                                                          *
17
     This Document relates to Case No.:                   *
18   3:16-cv-02818 Laurie Andre, et al v.
     Volkswagen Group of America, Inc.                    *       MOTION TO WITHDRAW AS
19                                                                COUNSEL OF RECORD
20
            COMES NOW Richard C. Dalton of Richard C. Dalton, LLC and Kevin R. Duck of Duck
21
     Law Firm, LLC, and hereby files this Motion to Withdraw as Counsel of Record for certain parties
22
     in this action, showing this Honorable Court as follows:
23
24          1.      Movants were retained as counsel of record for Case Number 2:16-cv-03204 filed in

25   the Central District of California on May 10, 2016 on behalf of Plaintiffs, Bachitter Chase, Kailash

26   Chase, Byron Borman, Karen Borman and Rosalio Roman.

27
     MOTION TO WITHDRAW AS
28   COUNSEL OF RECORD                                                                                -1-
            Case 3:15-md-02672-CRB Document 5727 Filed 12/19/18 Page 2 of 3



 1          2.      The case was transferred to the present MDL Court on May 23, 2016.
 2          3.      The Plaintiffs, Bachitter Chase and Kailash Chase, terminated the services of Richard
 3   C. Dalton and Kevin R. Duck. Further, the undersigned understands from counsel for Volkswagen
 4   that Plaintiffs, Bachitter Chase and Kailash Chase, have accepted the MDL settlement and completed
 5   participation in the MDL settlement program, thereby releasing all claims against Volkswagen.
 6          4.      The undersigned understands from counsel for Volkswagen that Plaintiffs, Byron
 7   Borman and Karen Borman, have accepted the MDL settlement and completed participation in the
 8   MDL settlement program, thereby releasing all claims against Volkswagen.
 9          5.      The undersigned understands from counsel for Volkswagen that Plaintiff, Rosalio
10   Roman, has accepted the MDL settlement and completed participation in the MDL settlement
11   program, thereby releasing all claims against Volkswagen.
12          WHEREFORE, Richard C. Dalton and his firm, Richard C. Dalton, LLC, and Kevin R. Duck
13   and his firm, Duck Law Firm, LLC, respectfully move this Honorable Court to allow them to be
14
     withdrawn as counsel of record for Plaintiffs, Bachitter Chase, Kailash Chase, Byron Borman, Karen
15
     Borman and Rosalio Roman.
16
            The VOLKSWAGEN DEFENDANTS do not oppose the granting of this Motion.
17
     DATED: December 19, 2018.
18
                                                  RESPECTFULLY SUBMITTED BY:
19
20                                                /s/ Richard C. Dalton
                                                  ________________________________
21                                                Richard C. Dalton
                                                  Texas Bar No. 24033539
22                                                Louisiana Bar No. 23017
                                                  California Bar No. 268598
23                                                1343 West Causeway Approach
                                                  Mandeville, Louisiana 70471
24                                                E-mail: rick@rickdaltonlaw.com
                                                  Tel. (985) 778-2215
25                                                Fax: (985) 778-2233
26                                                ATTORNEY FOR PLAINTIFFS
27
     MOTION TO WITHDRAW AS
28   COUNSEL OF RECORD                                                                                -2-
            Case 3:15-md-02672-CRB Document 5727 Filed 12/19/18 Page 3 of 3



 1
 2
                                     CERTIFICATE OF SERVICE
 3
            This is to certify that on December 19, 2018, a copy of the foregoing instrument was
 4
     electronically filed with the Court through its CM/ECF program, which will electronically mail
 5
     notice to all attorneys of record in said case through the same program.
 6
 7
                                           /s/ Richard C. Dalton
 8                                         Richard C. Dalton
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     MOTION TO WITHDRAW AS
28   COUNSEL OF RECORD                                                                          -3-
